DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-7, 9, 10, 12-16, 19, and 21-26, as recited in the August 12, 2021 Amendment, are currently pending and subject to the final office action below. as recited in an amendment filed on August 12, 2021, were previously subject to a final office action filed on October 21, 2021 (the “October 21, 2021 Final Office Action”).  On January 21, 2022, Applicant filed a response to the October 21, 2021 Final Office Action (the “January 21, 2022 After Final Response), which: (i) amended claims 1, 4, 10, 13, 19, 23, and 25; (ii) canceled claims 3, 9, 12, 21, 24, and 26; (iii) added new claims 27-29; and (iv) requested consideration of claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29 under the After Final Consideration Pilot Program 2.0 (AFCP 2.0).  On February 4, 2022, an Advisory Action was mailed to Applicant advising that the amendments in the January 21, 2022 After Final Response would not be entered, because: (1) they raised new issues that would require further consideration and/or search; and (2) they were not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
On February 18, 2022, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, requesting consideration of the previously submitted, un-entered amendments in the January 21, 2022 After Final Response (the “January 21, 2022 RCE”).  Based on the February 18, 2022 RCE, claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29, as recited in the January 21, 2022 After Final Response, are currently pending and subject to the non-final office action below.

Information Disclosure Statements
The information disclosure statement (IDS) submitted on February 18, 2022 was considered by the examiner and is in compliance with the provisions of 37 CFR 1.97(b)(4).

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112
Applicant’s arguments, see Applicant’s Remarks, pp. 12-13, filed January 21, 2022, with respect to the rejections of claims 1, 3-7, 9, 19, 21-24, and 26 under 35 U.S.C. § 112(a), have been considered but they are moot in light of Applicant’s amendments to claims 1, 10, and 19.  Specifically, Applicant amended the aforementioned claims to remove the limitations which caused the lack of written description rejections under § 112(a).  As such, the lack of written description rejections under § 112(a) are no longer necessary and are withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 37-45, filed January 21, 2022, with respect to rejections of claims 1, 3-7, 9, 10, 12-16, 19, and 21-26 under 35 U.S.C. § 101, have been considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29 under 35 U.S.C. § 101 are maintained and updated in this office action.
First, Applicant asserts that the claims do not recite an abstract idea with the Mental Processes Category, because they cannot be practically performed by a human mentally or by a human using a pen and paper. See Applicant’s Remarks, at p. 17.  Examiner respectfully disagrees.  Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See MPEP § SRI Int’l, Inc. v. Cisco Systems, Inc. (Fed Cir. 2019)).  In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. See id.  Courts have also held that claims may still recite mental process even if they are performed on a generic computer. MPEP § 2106.04(a)(2)(III)(C).
For example, in the FairWarning IP, LLC v. Iatric Sys., Inc. case, the Applicant claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. MPEP § 2106.04(a)(2)(III)(C).  The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were “the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries.” Id.  Similarly, in the present case, the claim limitations directed to: “identifying the co-morbidity-related clinical data”; “identifying updated co-morbidity-related clinical data”; and “updating the electronic health record with the co-morbidity-related data”, are mental steps that humans (e.g., medical professionals) have performed for several years.  For example, the claims merely encompass a person mentally and/or manually: (1) identifying co-morbidity-related clinical data in patient data; and (2) updating an electronic health record with updated, different co-morbidity data as it becomes available (i.e., a person making observations, evaluations, judgements, or opinions).  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper.  Further, the rules that are described in the claims for determining the co-morbidity-related clinical data are decision making rules developed by humans for identifying the certain co-morbidities. See Applicant’s specification, at paragraph [0071] (where the rules for determining kidney failure may be based on the RIFLE criteria or the KDIGO criteria 
Next, Applicant asserts that the claims provide a practical application by providing meaningful limitations beyond generally linking the abstract idea to a particular technological environment, because the claims recite a display device that is customized for a smartphone. See Applicant’s Remarks, at p. 23.  Examiner respectfully disagrees.  When analyzing limitations to determine if they provide a meaningful limitation of the abstract idea, the claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. MPEP § 2106.05(e).  The phrase “meaningful limitations” has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole. Id.  The Diamond v. Diehr case provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Id. In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press. Id.  The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products.
In the present case, despite Applicant’s assertion, the steps directed to “customizing the graphical user interface for a smartphone display by presenting relevant, user-selected co-morbidity-related clinical data”, recited in claims 1, 10, and 19, is claimed at a high-level of generality (i.e., using a computer to display certain information), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) be generally linking the abstract idea to a particular technological environment or field of use. See MPEP §§ 2106.05(f), (g), (h).  For example, in Intellectual Ventures I LLC v. Capital One Bank, the Federal Circuit found that requiring the use of software to tailor information and provide it to the user on a generic computer was the equivalent of providing instructions to apply an abstract idea on a computer. See MPEP § 2016.05(f). Similarly, the current invention merely requires the computer readable program and the computer components (i.e., the system, hardware processor, non-transitory computer-readable storage medium, computer, and interactive user interface) described in claims 1, 10, and 19 to ultimately perform the limitations identified in claims 1, 10, and 19 as being directed to the abstract idea; and the customizable GUI, described in claims 1, 10, and 19, to provide the co-morbidities and clinical condition data on a smartphone.
Further, the claims and specification do not describe the customizable display with any detail or in any meaningful way.  Rather, the claims and specification merely state that the display is customized, because it presents relevant, user-specified co-morbidity-related clinical data.  Displaying data that is selected by a user is not a meaningful limitation to displays that have been used by medical professionals.  For example, the limitations described in independent claims 1, 10, and 19 do not show how displaying additional information related to the one or more rules in a pop-up window is an improvement in the functioning of a computer or to any technology or technical field. See MPEP § 2106.05(a).  Displaying additional information on a second page (or a pop-up window) is old and well-known, and is not unique to displaying medical information on a smartphone device.  For example, in Electric Power Group, LLC v. Alstom S.A., the Federal Circuit held that selecting information, based on the type of information and availability of the information in a power-grid environment, for collection, analysis, and display amounts to mere data gathering and data outputting. See MPEP § 2106.05(g).  Similarly, the customizable display and step directed to “presenting relevant, user-specified co-morbidity-related clinical data” is also deemed to be mere data gathering and outputting.  Therefore, these limitations do not provide meaningful limitations of the abstract idea.
As such, the rejections of claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29 under 35 U.S.C. § 101 are maintained and updated in this office action.  Please see amended rejections to claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29 under 35 U.S.C. § 101 below, for further clarification and complete analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 37-45, filed January 21, 2022, with respect to rejections of claims 1, 3-7, 9, 10, 12-16, 19, and 21-26 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1, 10, and 19.  Therefore, the combinations of the references previously cited in the October 21, 2021 Final Office Action are not used to teach all of the newly amended claim limitations in independent claims 1, 10, and 19.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1, 4-7, 22, 23, and 27 are directed to a system for decreasing risk-adjusted mortality rates, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 10, 13-16, 25, and 28 are also directed to a method for decreasing risk-adjusted mortality rates, which is also within one of the four statutory categories (i.e., a process). See id.  Claims 19 and 29 are also directed to a non-transitory computer readable storage medium comprising a computer readable program for decreasing risk-adjusted mortality rates, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 10, and 19 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 19 substantially recites the following limitations):
a system for decreasing risk-adjusted mortality rates, comprising:

a hardware processor operatively coupled to a non-transitory computer-readable storage medium, the processor being configured for;

identifying, using natural language processing (NLP), relevant patient co-morbidity-related clinical data for a particular patient by preprocessing input historical patient data in real time based on one or more rules, the one or more rules being customizable by tuning threshold values or ranges of one or more of the one or more rules to any of a plurality of user-specified values or ranges;

displaying only the identified co-morbidity-related clinical data and the one or more rules using an interactive, customizable graphical user interface (GUI) for validation, the GUI being configured for accessing and displaying the one or more rules by a particular type of button press on a smartphone device, the particular type of button press accesses further details regarding the rules as a pop-up window to increase usability and readability of the system for smartphone devices, the GUI further including a validation button to be pressed for verification of the identified co-morbidity related clinical data prior to storing any of the identified co-morbidity-related clinical data in a remote electronic health record (EHR);

automatically storing only validated results in the remote EHR for the patient upon a user press of the validation button;

identifying updated co-morbidity-related clinical data by postprocessing input updated patient data based on the one or more rules;

displaying and validating only the updated co-morbidity-related clinical data using the GUI for the validating of the updated co-morbidity related clinical data; and

reducing processing requirements and increasing speed for updating the remote EHR by iteratively updating the remote EHR in real time with only the updated, validated co-morbidity data by the postprocessing upon detection of changes to the remote EHR.

Similarly, claim 10 recites the following limitations:

	a method for decreasing risk-adjusted mortality rates, comprising:

		identifying, using a natural language processing (NLP), relevant patient co--morbidity-related clinical data by preprocessing input historical patient data based on one or more rules, the one or more rules being user-customizable by tuning values or ranges of one or more of the one or more rules to any of a plurality of user specified values or ranges using an interactive, customizable graphical user interface (GUI);

		displaying only the identified relevant co-morbidity-related clinical data and the one or more rules using the GUI for validation, the GUI further including a validation button to be pressed for verification of the identified co-morbidity-related clinical data in a remote electronic health record (EHR);

		automatically storing, using a non-transitory computer-readable storage medium, only validated results in the remote EHR for the patient upon a user press of the validation button;

		identifying updated co-morbidity-related clinical data by postprocessing input updated patient data based on the one or more rules;

		displaying and validating only the updated co-morbidity-related clinical data using the GUI, the GUI being configured for improving usability of the system by being customized for readability on a smartphone device display by presenting only respective buttons on the GUI display directed to accessing further information stored on a remote server regarding the relevant co-morbidities, clinical conditions, and corresponding rules from the updated co-morbidity-related clinical data, wherein a particular type of button press on displays further details regarding the relevant co-morbidities, clinical conditions, and corresponding rules form the updated, validated co-morbidity-related clinical data as a pop-up window or on a new display screen to increase usability and readability of the system; and

		reducing processing requirements and increasing speed for updating the remote EHR by iteratively updating the remote EHR in real time with only the updated, validated co-morbidity data by the postprocessing upon detection of changes to the remote EHR.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., identifying patient co-morbidity related data in patient data and updating an electronic health record with updated, different co-morbidity data).  That is, other than reciting: (1) a system (as described in claim 1); (2) a hardware processor (as described in claim 1); (3) a non-transitory computer-readable storage medium (as described in claims 1, 10, and 19); (4) a computer readable program (as described in claim 19); (5) a computer (as described in claim 19); (6) natural language processing; (7) an interactive, customizable graphical user interface (as described in claims 1, 10, and 19); and the steps of: (8) “displaying only the identified co-morbidity-related clinical data and the one or more rules using an interactive, customizable graphical user interface (GUI) for validation, the GUI being configured for accessing and displaying the one or more rules by a particular type of button press on a smartphone device, the particular type of button press accesses further details regarding the rules as a pop-up window to increase usability and readability of the system for smartphone devices, the GUI further including a validation button to be pressed for verification of the identified co-morbidity related clinical data prior to storing any of the identified co-morbidity-related clinical data in a remote electronic health record (EHR)” (as described in claims 1 and 19)/“displaying only the identified relevant co-morbidity-related clinical data and the one or more rules using the GUI for validation, the GUI further including a validation button to be pressed for verification of the identified co-morbidity-related clinical data in a remote electronic health record (EHR)” (as described in claim 10); (9) “automatically storing only validated results in the remote EHR for the patient upon a user press of the validation button” (as described in claims 1 and 19 and substantially similarly described in claim 10); (10) “displaying and validating only the updated co-morbidity-related clinical data using the GUI for the validating of the updated co-morbidity related clinical data” (as described in claims 1 and 19)/“displaying and validating only the updated co-morbidity-claim 10), the context of claims 1, 10, and 19 encompass a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., identifying patient co-morbidity related data in patient data and updating an electronic health record with updated, different co-morbidity data).
	The aforementioned claim limitations described in claims 1, 10, and 19 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) identifying co-morbidity-related clinical data in patient data; and (2) updating an electronic health record with updated, different co-morbidity data as it becomes available (i.e., observations, evaluations, judgements, or opinions).  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 10, and 19 recite an abstract idea.
	Examiner notes that: claims 4-7, 22, 23, and 27 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1; claims 13-16, 25, and 28 (which individually depend on claim 10 due to their respective dependency chains) further narrow the abstract idea described in claim 10; and claims 29 (which depends on claim 19) further narrows the abstract idea described in claim 19.  As such, dependent claims 4-7, 13-16, 22, 23, 25, and 27-29 similarly cover limitations directed to narrowing the abstract concept described in claims 1, 10, and 19 which is directed to a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., identifying patient co-morbidity related data in patient data and updating an electronic health record with updated, different co-morbidity data).  Examiner also notes that: (1) dependent claims 4, 6, 13, 15, and 23 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 5, 7, 14, 16, 22, 25, and 27-29 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.
	For example, claims 5 and 14 describes further mental or manual steps directed to adjusting time search parameters to any of a plurality of time ranges.  Next, claims 7 and 16 describes further mental or manual steps of pulling the patient data from a structured report.  Claim 22 describes further mental steps of monitoring and detecting updated co-morbidity data based on changes to the EHR.  Claim 25 describes the mental or manual step of tuning (i.e., adjusting) the values or ranges of the one or more rules in real-time.  These are all similar to features in the independent claims in that they are mental or manual steps that are applied on a computer.  Claims 27-29 merely repeat the additional elements from claims 1, 10, and 19 directed to the GUI being customized for a smartphone device display based on a button press, where the button press accesses further details regarding the rules.  These additional elements are not different from limitations that are already described in claims 1, 10, and 19.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 1 recites the additional elements of (and claim 19 substantially recites the following additional elements of) (identified in bold font below):
a system for decreasing risk-adjusted mortality rates (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), comprising:

a hardware processor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) operatively coupled to a non-transitory computer-readable storage medium (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the processor being configured for;

identifying, using natural language processing (NLP) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), relevant patient co-morbidity-related clinical data for a particular patient by preprocessing input historical patient data in real time based on one or more rules, the one or more rules being customizable by tuning threshold values or ranges of one or more of the one or more rules to any of a plurality of user-specified values or ranges;

displaying only the identified co-morbidity-related clinical data and the one or more rules using an interactive, customizable graphical user interface (GUI) for validation, the GUI being configured for accessing and displaying the one or more rules by a particular type of button press on a smartphone device, the particular type of button press accesses further details regarding the rules as a pop-up window to increase usability and readability of the system for smartphone devices, the GUI further including a validation button to be pressed for verification of the identified co-morbidity related clinical data prior to storing any of the identified co-morbidity-related clinical data in a remote electronic health record (EHR) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

automatically storing only validated results in the remote EHR for the patient upon a user press of the validation button (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. and Alice Corp. Pty. Ltd. v. CLS Bank Int’l cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

identifying updated co-morbidity-related clinical data by postprocessing input updated patient data based on the one or more rules;

displaying and validating only the updated co-morbidity-related clinical data using the GUI for the validating of the updated co-morbidity related clinical data (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

reducing processing requirements and increasing speed for updating the remote EHR by iteratively updating the remote EHR in real time with only the updated, validated co-morbidity data by the postprocessing upon detection of changes to the remote EHR.

Similarly, claim 10 recites the following limitations:

	a method for decreasing risk-adjusted mortality rates, comprising:

		identifying, using a natural language processing (NLP) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), relevant patient co--morbidity-related clinical data by preprocessing input historical patient data based on one or more rules, the one or more rules being user-customizable by tuning values or ranges of one or more of the one or more rules to any of a plurality of user specified values or ranges using an interactive, customizable graphical user interface (GUI) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

		displaying only the identified relevant co-morbidity-related clinical data and the one or more rules using the GUI for validation, the GUI further including a validation button to be pressed for verification of the identified co-morbidity-related clinical data in a remote electronic health record (EHR) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

		automatically storing, using a non-transitory computer-readable storage medium, only validated results in the remote EHR for the patient upon a user press of the validation button (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. and Alice Corp. Pty. Ltd. v. CLS Bank Int’l cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

		identifying updated co-morbidity-related clinical data by postprocessing input updated patient data based on the one or more rules;

		displaying and validating only the updated co-morbidity-related clinical data using the GUI, the GUI being configured for improving usability of the system by being customized for readability on a smartphone device display by presenting only respective buttons on the GUI display directed to accessing further information stored on a remote server regarding the relevant co-morbidities, clinical conditions, and corresponding rules from the updated co-morbidity-related clinical data, wherein a particular type of button press on displays further details regarding the relevant co-morbidities, clinical conditions, and corresponding rules form the updated, validated co-morbidity-related clinical data as a pop-up window or on a new display screen to increase usability and readability of the system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

reducing processing requirements and increasing speed for updating the remote EHR by iteratively updating the remote EHR in real time with only the updated, validated co-morbidity data by the postprocessing upon detection of changes to the remote EHR; and


computer readable program (as described in claim 19) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and a computer (as described in claim 19) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).
However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software to perform the abstract mental process of identifying, display, and store certain information (i.e., the co-morbidity related clinical data) in medical data), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the medical field of identifying co-morbidity data). See MPEP §§ 2106.05(f), (g), (h).
	- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the system, hardware processor, non-transitory computer-readable storage medium, computer readable program, computer, and interactive, customizable GUI) and other machinery to perform the existing process of identifying, displaying, and storing data (i.e., identifying, displaying, and storing the co-morbidity-related clinical data in the patient’s medical records); and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the computer readable program and the computer components (i.e., the system, hardware processor, non-transitory computer-readable storage medium, computer, and interactive, customizable GUI) described in claims 1, 10, and 19 to ultimately perform the limitations identified in claims 1, 10, and 19 as being directed to the abstract idea; and the customizable GUI, described in claim 10, to provide the co-morbidities and clinical condition data on a smartphone.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
- Consulting and updating an activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the limitation directed to: “automatically storing only validated results in the remote EHR for the patient upon a user press of the validation button” (as described in claims 1, 10, and 19), are similarly deemed to be a necessary data gathering step (i.e., “storing” the data pertaining to validated co-morbidity-related clinical data is a necessary gathering step before the system is able to be updated with revised data in a later step described in claims 1, 10, and 19); and
- Printing or downloading generated menus, e.g., see Apple, Inc. v. Ameranth, Inc. – similarly, the limitations directed to ““displaying only the identified co-morbidity-related clinical data and the one or more rules using an interactive, customizable graphical user interface (GUI) for validation, the GUI being configured for accessing and displaying the one or more rules by a particular type of button press on a smartphone device, the particular type of button press accesses further details regarding the rules as a pop-up window to increase usability and readability of the system for smartphone devices, the GUI further including a validation button to be pressed for verification of the identified co-morbidity related clinical data prior to storing any of the identified co-morbidity-related clinical data in a remote electronic health record (EHR)” (as described in claims 1 and 19)/“displaying only the identified relevant co-morbidity-related clinical data and the one or more rules using the GUI for validation, the GUI further including a validation button to be pressed for verification of the identified co-morbidity-related clinical data in a remote electronic health record (EHR)” (as described in claim 10); and ““displaying and validating only the updated co-morbidity-related clinical data using the GUI for the validating of the updated co-morbidity related clinical data” (as described in claims 1 and 19)/“displaying and validating only the updated co-morbidity-related clinical data using the GUI, the GUI being configured for improving usability of the system by being customized for readability on a smartphone device display by presenting only respective buttons on the GUI display directed to accessing further information stored on a remote server regarding the relevant co-morbidities, clinical conditions, and corresponding rules from the updated co-morbidity-related clinical data, wherein a particular type of button press on displays further details regarding the relevant co-morbidities, clinical conditions, and corresponding rules form the updated, validated co-morbidity-related clinical data as a pop-up window or on a new display screen to increase usability and readability of the system” (as described in claim 10), are similarly deemed i.e., “displaying” the first identified and updated co-morbidity-related clinical data are necessary outputting steps in order for a medical professional to view or receive such data after the system identifies the data).
- The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g., see MPEP § 2106.05(h)):
- Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Iatric Sys. – similarly, the describing that the abstract idea is implemented with the aforementioned computer components described in claims 1, 10, and 19, merely limits the claims to the medical field and does not provide any meaningful limits to the abstract mental process described in the claims; and
- Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g., see Electric Power Group, LLC v. Alstom S.A. – similarly, the limitations directed to “displaying” and “storing” the identified and validated co-morbidity-related clinical data, described in claims 1, 10, and 19, merely limits the claims to the medical field and does not provide any meaningful limits to the abstract mental process described in the claims.
Thus, the additional elements in independent claims 1, 10, and 19 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 5, 7, 14, 16, 22, 25, and 27-29 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 4, 6, 13, 15, and 23 recite the following additional elements (in bold font below):
wherein the GUI is customizable for interoperability with any of a plurality of types of electronic health record (EHR) systems (as described in claims 4 and 13) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

wherein the input historical patient data is in a non-structured format, the non-structured data being processed using a natural language processor (as described in claims 6 and 15) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f);

wherein multiple fields within the EHR are searchable with a single user action on the GUI, the single action being executable by an on-screen button push, a long press, or a short press with the results appearing in a pop-up window displayed in front of the GUI buttons on the display (as described in claim 23) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, these additional elements in dependent claims 4, 6, 13, 15, and 23 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the medical field of identifying co-morbidity data), for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g), (h).  As such, the additional elements in dependent claims 4, 6, 13, 15, and 23 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f), (g), (h).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29, as recited, the system; hardware processor; non-transitory computer-readable storage medium; computer readable program; computer; interactive, customizable GUI; and the steps of: “displaying only the identified co-
This disclosure shows that the system and its components may be part of a general purpose computer. See Applicant’s specification, at paragraph [0053].  A general purpose computer is an old and well-known computing device in the medical industry.  Therefore, the disclosure in Applicant’s specification shows that the system; hardware processor; non-transitory computer-readable storage medium; computer readable program; computer; interactive, customizable GUI; and the steps of: “the GUI is customizable for interoperability with any of a plurality of types of electronic health record (EHR) systems”; and “the non-structured data being processed using a natural language processor”, are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the steps and features of: “displaying only the identified co-morbidity-related clinical data and the one or more rules using an interactive, customizable graphical user interface (GUI) for validation, the GUI being configured for accessing and displaying the one or more rules by a particular type of button press on a smartphone device, the particular type of button press accesses further details regarding the rules as a pop-up window to increase usability and readability of the system for smartphone devices, the GUI further including a validation button to be pressed for verification of the identified co-morbidity related clinical data prior to storing any of the identified co-morbidity-related clinical data in a remote electronic health record (EHR)”/“ displaying only the identified relevant co-morbidity-related clinical data and the one or more rules using the GUI for validation, the GUI further - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “displaying only the identified co-morbidity-related clinical data and the one or more rules using an interactive, customizable graphical user interface (GUI) for validation, the GUI being configured for accessing and displaying the one or more rules by a particular type of button press on a smartphone device, the particular type of button press accesses further details regarding the rules as a pop-up window to increase usability and readability of the system for smartphone devices, the GUI further including a validation button to be pressed for verification of the identified co-morbidity related clinical data prior to storing any of the identified co-morbidity-related clinical data in a remote electronic health record (EHR)”/“ displaying only the identified relevant co-morbidity-related clinical data and the one or more because they also represent mere collection and transmission of data over a network (i.e., transmitting the identified co-morbidity-related clinical data to an interactive user interface (i.e., a display));
	- Storing and retrieving information in a memory, e.g., see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the limitations directed to: “storing only validated results in an electronic health record (EHR) for the patient”/“storing, using a non-transitory computer-readable storage medium, validated results in an electronic health record (EHR) for the patient”, are claimed in a generic manner (i.e., generally stating that identified medical data is “stored” is deemed to be a well-understood, routine, and conventional function in the medical industry); and
- Electronic recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly the limitations directed to: “automatically storing only validated results in the remote i.e., generally stating that identified medical data is “stored” is deemed to be a well-understood, routine, and conventional function in the medical industry).
Therefore, the additional elements described in claims 1, 4, 6, 10, 13, 15, 19, and 23 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 4, 6, 10, 13, 15, 19, and 23 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 4, 6, 10, 13, 15, 19, and 23 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 5, 7, 22, and 29 (which depend on claim 1 due to their respective chains of dependency); and dependent claims 14, 16, 25, and 28 (which depend on claim 10 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Similarly, dependent claim 29 (which depends on claim 19) does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 5, 7, 14, 16, 22, 25, and 27-29 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1 and 10.  Dependent claims 5, 7, 14, 16, 22, 25, and 27-29 merely add limitations that further narrow the abstract idea described in independent claims 1, 10, and 19.  Therefore, claims 1, 4-7, 10, 13-16, 19, 22, 23, 25, and 27-29 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 7, 19, 22, 23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Ramakrishnan et al. (Pub. No. US 2014/0067424); in view of:
- Sachanandani et al. (Pub. No. US 2009/0099426);
- Ryan et al. (Pub. No. US 2016/0188822);
- Vemireddy et al. (Pub. No. US 2013/0179178); and
- Schmitt et al. (Pat. No. US 7,149,756).

	Regarding claims 1 and 19,
		- Ramakrishnan teaches:
			- a system for decreasing risk-adjusted mortality rates, comprising: a hardware processor operatively coupled to a non-transitory computer-readable storage medium, the processor being configured for (as described in claim 1) (Ramakrishnan, paragraphs [0020], [0042], and [0043]; Paragraph [0020] teaches a system for identifying and documenting co-morbidities.  Paragraph [0042] teaches that the system can be implemented and run on a general-purpose computer or special-purpose computer system.  The computer system may be any type of known or will be known systems and may typically include a processor (i.e., a hardware processor), memory device, a storage device (i.e., non-transitory computer-readable storage medium), input/output devices, internal buses, and/or a communications interface for communicating with other computer systems in conjunction with communication hardware and software, etc.  Paragraph [0043] teaches a computer readable storage medium can be any tangible medium that contain, or store a program for use in connection with an instruction execution system, apparatus, or device (i.e., a non-transitory computer-readable storage medium).):
			- a non-transitory computer readable storage medium comprising a computer readable program for decreasing risk-adjusted mortality rates, wherein the computer readable program when executed on a computer causes the computer to perform the steps of (as claim 19) (Ramakrishnan, paragraphs [0041] and [0043]; Paragraph [0043] teaches a computer readable storage medium can be any tangible medium that contain, or store a program for use in connection with an instruction execution system, apparatus, or device (i.e., a non-transitory computer-readable storage medium).  Paragraph [0041] teaches that various aspects of the present disclosure may be embodied as a program, software, or computer instructions (i.e., a computer readable program) embodied or stored in a computer or machine usable or readable medium, which causes the computer or machine to perform the steps of the method when executed on the computer, processor, and/or machine.):
				- identifying, using natural language processing (NLP), relevant patient co-morbidity-related clinical data by preprocessing input historical patient data in real time based on one or more rules (as described in claims 1 and 19) (Ramakrishnan, paragraphs [0020], [0023]-[0025], and [0030]; Paragraph [0020] teaches that the innovative technology automatically searches a patient’s EHR and extracts co-morbidities (“co-morbidity-related clinical data”) from laboratory values, vital signs monitoring, radiography reports, and other electronic records (such as medication lists) (i.e., identifying patient co-morbidity-related clinical data from patient data), and lists these co-morbidities on a co-morbidity display for review and acknowledgement by the attending physician.  Paragraph [0020] further teaches that the inventive system presented herein differs from prior systems in several ways.  For example, the novel technology works on EHRs in real-time (i.e., the processing is performed in real-time) and is fully automatic.  Paragraph [0023] teaches that the comorbid conditions are identified by algorithmic analysis of these data, and paragraph [0024] teaches a rules processor components 24 executes decision making rules for determining co-morbidities based on the patient’s clinical data (i.e., identifying patient co-morbidity-related clinical data from patient data based on one or more rules).  Paragraph [0025] teaches that of analysis of such text can be aided by Natural Language Processing technologies (i.e., the co-morbidity-related clinical data is identified using natural language processing technology) such as linguistic parsers, parts of speech taggers, entity extractors, etc., as known to one skilled in the art.  All these technologies make up the NLP Anaylzer component 26 (i.e., a natural language processing technology).  Paragraph [0030] teaches that the system also searches past i.e., the data that is input can be historical patient data) and presents previous and present values to the physicians to help determine whether the condition is chronic or acute.);
- displaying only the identified co-morbidity-related clinical data and the one or more rules customizable graphical user interface (GUI) for validation (as described in claims 1 and 19) (Ramakrishnan, paragraphs [0026] and [0035], steps S2, S3, and S5; Paragraph [0026] teaches that the patient’s co-morbidities identified by the algorithm can be presented, e.g., displayed, to the ER clinician via the GUI on the UI 28 (i.e., displaying only the identified co-morbidity-related clinical data using an interactive user interface).  The clinician simply needs to validate the displayed co-morbidities (i.e., the co-morbidities are displayed for validation).  To assist in the validation, the display may also include the rule(s) corresponding to the co-morbidity as well as the associated patient clinical data (i.e., displaying the identified co-morbidity-related clinical data and the one or more rules).  Paragraph [0035] teaches in step S1, co-morbidity-related clinical data is selected in accordance with one or more rules.  Clinical data can include data from laboratory tests, Radiology, EKG, Echo reports, etc.  The data is selected based on analysis using Rule processor 24.  In step S2, the selected clinical data is pushed to a display (i.e., displaying the identified co-morbidity-related clinical data using an interactive user interface).  In step S3, the selected clinical data is displayed, typically via a GUI 28, to the ER physician, along with the one or more rules (i.e., displaying the identified co-morbidity-related clinical data and the one or more rules using an interactive user interface).  In step S4, the physician analyzes the displayed selected clinical data in accordance with the displayed rules. In step S5, acknowledgement or validation of the results is obtained from the ER physician (i.e., the co-morbidities are displayed for validation).);
- the GUI further including a validation button to be pressed for verification of the identified co-morbidity-related clinical data prior to storing any of the identified co-morbidity-related clinical data in a remote electronic health record (EHR) (as described in claims 1 and 19) (Ramakrishnan, paragraph [0027]; Paragraph [0027] teaches a use scenario to illustrate the novel invention is presented.  A patient comes into the ER complaining of chest pain.  The Attending i.e., a validation button) validating that these are indeed abnormal and clicks “ok” and the co-morbidities are stored as part of the patient’s EHR (i.e., the GUI includes a validation button that a user presses/clicks to verify the identified co-morbidity-related data prior to storing this information in the remote EHR).); and
- automatically storing only validated results in the remote EHR for the patient upon a press of the validation button (as described in claims 1 and 19) (Ramakrishnan, paragraph [0035], Step S6; Paragraph [0035] teaches that in step S6, validated results are stored in the EHR (i.e., storing only the validated results in the EHR).).
		- While Ramakrishnan teaches a system, method, and non-transitory computer-readable medium, comprising: (1) identifying, using natural language processing (NLP), relevant patient co-morbidity-related clinical data by preprocessing input historical patient data in real time based on one or more rules (see Ramakrishnan, paragraphs [0020], [0023]-[0025] and [0030] and analysis above); (2) displaying only the identified co-morbidity-related clinical data and the one or more rules customizable graphical user interface (GUI) for validation (as described in claims 1 and 19) (see Ramakrishnan, paragraphs [0026] and [0035], steps S2, S3, and S5); (3) automatically storing only validated results in the remote EHR for the patient upon a press of the validation button (as described in claims 1 and 19) (see Ramakrishnan, paragraph [0035], Step S6); and (4) that the method can be performed multiple times for a single patient, if appropriate (see paragraph [0038]) (i.e., the above steps could be repeated to identify, display, and store co-morbidity data for the patient at previous or later times), Ramakrishnan does not explicitly teach a system, method, and non-transitory computer-readable storage medium, comprising:
the one or more rules being customizable by tuning threshold values or ranges of one or more of the one or more rules to any of a plurality of user-specified values or ranges (as described in claims 1 and 19);
			- the GUI being configured for accessing and displaying the one or more rules by a particular type of button press on a smartphone device, the particular type of button press accesses further details regarding the rules as a pop-up window to increase usability and readability of the system for smartphone devices (as described in claims 1 and 19);
- identifying updated (emphasis added) co-morbidity-related clinical data by postprocessing input updated patient data based on the one or more rules (as described in claims 1 and 19);
- displaying and validating only the updated co-morbidity-related clinical data (emphasis added) using the GUI for validating of the updated co-morbidity related clinical data (as described in claims 1 and 19); and
- reducing processing requirements and increasing speed for updating the remote EHR by iteratively updating the remote EHR in real time with only the updated, validated co-morbidity data by the postprocessing upon detection of changes to the remote EHR (as described in claim 1 and substantially similarly described in claim 19).
		- However, in analogous art of systems and methods for identifying co-morbidity-related data, Sachanandani teaches a system and method, comprising:
			- one or more rules being customizable by tuning threshold values or ranges of one or more of the one or more rules to any of a plurality of user-specified values or ranges (as described in claims 1 and 19) (Sachanandani, paragraphs [0056], [0070], [0072], and [0074]; Paragraph [0072] teaches that the system 600 is rule based, and the threshold adjustment circuit 620, in conjunction with the sensor signal selection circuit 615, uses a rule to adjust a detection threshold of a selected sensor signal according to an indicated co-morbidity (i.e., the one or more rules are customizable by “tuning” (i.e., adjusting) threshold values or ranges for the one rules).  For example, paragraph [0056] teaches that i.e., tuning the threshold values or ranges to specified values or ranges based on the one or more rules).  Thus, the threshold adjustment circuit 420 may use a rule based approach to adjust a detection threshold of the selected sensor signal according to the indicated co-morbidity and co-morbidity severity.  Paragraph [0074] teaches that the rule development circuit 675 allows a physician to create a customizable rule through the user interface 670 (i.e., one or more rules are customizable based on the user).  For example, the threshold adjustment circuit 620 may include a weighting circuit and/or a severity index circuit as described herein. The rule development circuit 675 may allow the physician to assign weights to sensor signals based on the physician’s professional experience (i.e., tuning the thresholds values or ranges based on user-specified values or ranges).  In certain examples, the rule development circuit 675 allows the physician to assign detection thresholds to sensor signals according to a calculated severity index (i.e., tuning the thresholds values or ranges based on user-specified values or ranges).  Paragraph [0070] teaches that this feature is beneficial for determining whether an event associated with worsening HF [heart failure] occurred in the subject.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for identifying co-morbidity-related data at the time of the effective filing date of the claimed invention to modify the co-morbidities identification and documentation system and non-transitory computer-readable storage medium, taught by Ramakrishnan, to incorporate a step and feature directed to providing customizable rules for adjusting threshold values for detecting co-morbidity-related data, as taught by Sachanandani, in order to determine whether an subject’s condition is worsening HF. See Sachanandani, paragraph [0070]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for generating clinical decision support rules, Ryan teaches a system and method, wherein:
			- the GUI being configured for accessing and displaying the one or more rules by a particular type of button press on a smartphone device, the particular type of button press accesses further details regarding the rules as a pop-up window to increase usability and readability of the system for smartphone devices (as described in claims 1 and 19) (Ryan, paragraphs [0031], [0074], [0080], and [0081], FIGS. 4, 6, and 7; Paragraph [0074] teaches that Figure 4 depicts a user interface 400 that can be displayed when a healthcare provider has selected to create a clinical decision support rule that includes a medication portion or section 402.  In this exemplary interface 400, a pop-up window 404 is shown providing a list of pre-defined drug options for the healthcare provider to select (i.e., the button press accesses further details regarding the rules as a pop-up window).  Paragraph [0080] once the healthcare provider has finished designing the clinical laboratory level or portion 604 of the clinical decision support rule, the healthcare provider can select one of the buttons/links 610, 612, or 614 to add a level, a row, or finish creating the clinical decision support rule, respectively (i.e., accessing and displaying the rules using a button press).  Paragraph [0081] also teaches that Figure 7 depicts a user interface 700 that can be displayed when the healthcare provider has indicated the completion of designing the clinical decision support rule, e.g., by selecting the finish button/link 614 of FIG. 6 (i.e., accessing and displaying the rules using a button press). The user interface 700 can indicate the levels, e.g., 702 and 704, that define at least a portion of the clinical decision support rule.  In embodiments, the user interface 700 can include a summary 706 of the clinical decision support rule (i.e., Reference Number 706 in Figure 7 shows a pop-up window that displays the one or more rules and the further details regarding the rules) designed by the healthcare provider to provide the healthcare provider an opportunity to review the completed rule.  Paragraph [0031] teaches that one or more components, services, and/or modules of the clinical decision support rule server 220 may reside in one or more of the workstation computing device 214 or the mobile computing device 216, such as a laptop computer, phone (i.e., the GUI may be displayed on smartphone display), and/or tablet.  Paragraph [0081] teaches that this feature is beneficial for including a summary 706 of the clinical decision support rule designed by the healthcare provider to provide the healthcare provider an opportunity to review the completed rule.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for generating clinical decision support rules at the time of the effective filing date of the claimed invention to further modify the co-morbidities identification and documentation system and non-Ramakrishnan, as modified in view of Sachanandani, to incorporate a step and feature directed to accessing and displaying clinical decision support rules in a pop-up window with the click of a button, as taught by Ryan, in order to include a summary of the clinical decision support rule designed by the healthcare provider to provide the healthcare provider an opportunity to review the completed rule. See Ryan, paragraph [0081]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical systems and methods, Vemireddy teaches a system and method, comprising:
			- identifying updated co-morbidity-related clinical data by postprocessing input updated patient data based on the one or more rules (as described in claims 1 and 19) (Vemireddy, paragraph [0093]; Paragraph [0093] teaches the state of the patient is constantly changing with the occurrence of new information and/or with the lapse of time.  A patient’s condition may progress in severity or may resolve with treatment.  In one embodiment, the care engine will identify the current state of the member and will maintain the history of the member (i.e., identifying updated patient information) which the care engine can refer to in clinical rules (i.e., the identified, updated data is based one or more rules).  The care engine analyzes all available clinical data (e.g., claims, drug data, lab results, EMR data, hospital data, and patient collected data) to present clinically pertinent and intelligent information to the healthcare team and patient at the point of care.  The care engine in real time can utilize all available clinical data to identify the current list of conditions, comorbidities (i.e., the identified updated patient information may be co-morbidity-related clinical data) and at risk conditions at a population and patient specific level.  Paragraph [0095] teaches that this feature is beneficial for analyzing new information in real-time.  For example, paragraph [0095] also teaches that this analysis may impact the care plan and personal assessment for a patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the co-morbidities identification and documentation system and non-transitory computer-readable storage Ramakrishnan, as modified in view of: Sachanandani and Ryan, to incorporate a step and feature directed to identifying updated patient information including current comorbidities, as taught by Vemireddy, in order to analyzing new information in real-time.  For example, paragraph [0095] also teaches that this analysis may impact the care plan and personal assessment for a patient. See Vemireddy, paragraph [0095]; see also MPEP § 2143 G.
		- Yet still further, in analogous art of medical systems and methods for detecting patient conditions, Schmitt teaches a system and method, comprising:
- displaying and validating only the updated co-morbidity-related clinical data (emphasis added) using the GUI for validating of the updated co-morbidity related clinical data (as described in claims 1 and 19); and reducing processing requirements and increasing speed for updating the remote EHR by iteratively updating the remote EHR in real time with only the updated, validated co-morbidity data by the postprocessing upon detection of changes to the remote EHR (as described in claim 1 and substantially similarly described in claim 19) (Schmitt, Col. 5, lines 58-67, Col. 6, lines 1-5, Col. 12, lines 1-4; Column 5, lines 58-67 teach that after the treating physician makes a final diagnosis, the physician is asked at step 11 to respond to an inquiry at the end of the pre-diagnosis report to either confirm that the pre-diagnosis was correct or to indicate that the pre-diagnosis was not correct (i.e., displaying the updated co-morbidity-related clinical data using the GUI for validating the updated co-morbidity-related clinical data).  If the physician confirms that the pre-diagnosis correctly identified the patient’s actual disease (i.e., validating the updated co-morbidity-related clinical data using the interactive user interface), the application processor updates the Disease/Symptom database at step 12 by incrementing the Patient Disease Count by one (1) and adding the disease to the patient’s medical history stored in the database server (i.e., iteratively updating the remote EHR with only the updated co-morbidity data by the postprocessing upon detection of changes to the remote EHR).  Column 5, line 67—Column 6, lines 1-5 teach that if the accuracy of the pre-diagnosis report is not confirmed, the physician at step 13 may further review the pre-diagnosis report, re-examine the patient, obtain additional laboratory tests, seek further analysis by a specialist and/or report to the health care NOTE: Claim Interpretation - The limitations directed to “reducing the processing requirements and increasing speed the remote EHR” is interpreted as an “intended use” statement, and does not result in structural difference (or in the case of process claims, manipulative difference) between the claimed invention and the prior at. See MPEP § 2111.02(II) for discussion of statements reciting purpose or intended use.  Therefore, the limitation directed to “reducing the processing requirements and increasing speed the remote EHR” does not limit the claim, and this intended use statement does not distinguish the claims over the prior art.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for detecting patient conditions at the time of the effective filing date of the claimed invention to further modify the co-morbidities identification and documentation system and non-transitory computer-readable storage medium, taught by Ramakrishnan, as modified in view of: Sachanandani; Ryan; and Vemireddy, to incorporate steps and features display, validating, and storing updated patient diseases, as taught by Schmitt, in order to update disease databases each time a physician confirms the existence of a disease. See Schmitt, Col. 12, lines 1-4; see also MPEP § 2143 G.

	Regarding claim 4,
		- The combination of: Ramakrishnan, as modified in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- Ramakrishnan further teaches a system, wherein:
			- the GUI is customizable for interoperability with any of a plurality of types of electronic health record (EHR) systems (Ramakrishnan, paragraph [0034]; Paragraph [0034] teaches that in one embodiment, the system can be interoperable across different Health IT systems (i.e., the user interface is interoperable with a plurality of different types of EHR systems).).
Ramakrishnan, in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 6,
		- The combination of: Ramakrishnan, as modified in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
		- Ramakrishnan further teaches a system, wherein:
			- the input historical patient data is in a non-structured format, the non-structured data being processed using a natural language processor (Ramakrishnan, paragraph [0025]; Paragraph [0025] teaches that typically, lab data 16 is structured and is represented neatly in tabular form.  On the other hand, Radiology and Echo reports 20, 22 are unstructured text (i.e., the historical patient data is in a non-structured format).  Analysis of such text can be aided by Natural Language Processing technologies such as linguistic parsers, parts of speech taggers, entity extractors, etc., as known to one skilled in the art (i.e., processing non-structured data using known natural language processing techniques).  All these technologies make up the NLP Analyzer component 26 (i.e., processing non-structured data using a natural language processor).).
	The motivations and rationales to modify the co-morbidities identification and documentation system taught by Ramakrishnan, in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 7,
		- The combination of: Ramakrishnan, as modified in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- Ramakrishnan further teaches a system, wherein:
			- the input historical patient data is pulled from a structured report (Ramakrishnan, paragraph [0025]; Paragraph [0025] teaches that clinical data in EHR is heterogeneous, i.e., possesses varying formats.  Typically, lab data 16 is structured and is represented neatly in tabular form (i.e., the input historical patient data is pulled from a structured report).).
	The motivations and rationales to modify the co-morbidities identification and documentation system taught by Ramakrishnan, in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 22,
		- The combination of: Ramakrishnan, as modified in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, teaches the limitations of claim 1 (which claim 22 depends on), as described above.
		- Ramakrishnan further teaches a system, wherein:
			- hospital-acquired conditions for individual patients are automatically monitored and detected based on the iteratively updating the EHR with only the identified updated co-morbidity data by the postprocessing upon detection of changes to the EHR in real-time (Ramakrishnan, paragraph [0020]; Paragraph [0020] teaches that the system’s innovative technology automatically searches a patient’s EHR and extracts co-morbidities ("co-morbidity-related clinical data") from laboratory values, vital signs monitoring, radiography reports, and other electronic records (such as medication lists), and lists these co-morbidities on a co-morbidity display for review and i.e., automatically monitoring and detecting the conditions for individual patients).  The co-morbidities can be current clinical conditions (i.e., updated co-morbidity data).  Further, paragraph [0020] teaches that the novel technology works on EHRs in real-time and is fully automatic (i.e., automatically monitoring and detecting the conditions for individual patients based on changes to the EHR in real-time).).
The motivations and rationales to modify the co-morbidities identification and documentation system taught by Ramakrishnan, in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 23,
		- The combination of: Ramakrishnan, as modified in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, teaches the limitations of claim 1 (which claim 23 depends on), as described above.
		- Ramakrishnan teaches a system, wherein:
			- multiple fields within the EHR are searchable with a single user action on the GUI, the single action being executable by an on-screen button push, a long-press, or a short-press with the results appearing in a pop-up window displayed in front of the GUI buttons on the display (Ramakrishnan, paragraph [0030]; Paragraph [0030] teaches that the inventive system searches multiple fields, e.g., clinical data, within the electronic record with one mouse click and then presents the results to the physician within seconds (i.e., searching multiple fields within the EHR with a single user action on the GUI, where the single action is executed by an on-screen button push, long press, or short-press).  For certain co-morbidities, such as anemia or kidney injury, the inventive system also searches past records (prior history) and presents previous and present values to the physicians to help determine whether the condition is chronic or acute (i.e., displaying the results in a window displaying in front of the GUI buttons on the display).).
Ramakrishnan, in view of: Sachanandani; Ryan; Vemireddy; and Schmitt; and Radhakrishnan, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 27 and 29,
	- The combination of: Ramakrishnan, as modified in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, teaches the limitations of: claim 1 (which claim 27 depends on); and claim 19 (which claim 29 depends on), as described above.
	- Ryan further teaches a system, wherein:
		- the GUI is customized for readability on a smartphone device display by presenting respective buttons on the GUI display directed only to accessing further information stored on a remote server regarding the relevant co-morbidities, clinical conditions, and corresponding rules from the updated co-morbidity-related clinical data, wherein a particular type of button press displays further details regarding the relevant co-morbidities, clinical conditions, and corresponding rules from the updated, validated co-morbidity-related clinical data as a pop-up window or on a new display screen to increase usability and readability of the system (as described in claim 27); and the GUI is configured for accessing and displaying the one or more rules by a particular type of button press on a smartphone device, wherein the particular type of button press accesses further details regarding the rules or the button as a pop-up window or on a new display screen to increase usability and readability of the system (as described in claim 29) (Ryan, paragraphs [0031], [0074], [0080], and [0081], FIGS. 4, 6, and 7; Paragraph [0074] teaches that Figure 4 depicts a user interface 400 that can be displayed when a healthcare provider has selected to create a clinical decision support rule that includes a medication portion or section 402.  In this exemplary interface 400, a pop-up window 404 is shown providing a list of pre-defined drug options for the healthcare provider to select (i.e., the button press accesses further details regarding the rules as a pop-up window).  Paragraph i.e., accessing and displaying the rules using a button press).  Paragraph [0081] also teaches that Figure 7 depicts a user interface 700 that can be displayed when the healthcare provider has indicated the completion of designing the clinical decision support rule, e.g., by selecting the finish button/link 614 of FIG. 6 (i.e., accessing and displaying the rules using a button press). The user interface 700 can indicate the levels, e.g., 702 and 704, that define at least a portion of the clinical decision support rule.  In embodiments, the user interface 700 can include a summary 706 of the clinical decision support rule (i.e., Reference Number 706 in Figure 7 shows a pop-up window that displays the one or more rules and the further details regarding the rules) designed by the healthcare provider to provide the healthcare provider an opportunity to review the completed rule.  Paragraph [0031] teaches that one or more components, services, and/or modules of the clinical decision support rule server 220 may reside in one or more of the workstation computing device 214 or the mobile computing device 216, such as a laptop computer, phone (i.e., the GUI may be displayed on smartphone display), and/or tablet.).
The motivations and rationales to modify the co-morbidities identification and documentation system taught by Ramakrishnan, in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ramakrishnan et al. (Pub. No. US 2014/0067424), as modified in view of: Sachanandani et al. (Pub. No. US 2009/0099426); Ryan et al. (Pub. No. US 2016/0188822); Vemireddy et al. (Pub. No. US 2013/0179178); and Schmitt et al. (Pat. No. US 7,149,756), as applied to claim 1 above, and further in view of:
- Pritzkau et al. (Pub. No. US 2019/0007435).

	Regarding claim 5,
		- The combination of Ramakrishnan, as modified in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- The combination of Ramakrishnan, as modified in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, does not explicitly teach a system, wherein:
			- the processor is further configured for adjusting time search parameters to any of a plurality of historical time ranges.
		- However, in analogous art of systems and methods which implement graphical user interfaces, Pritzkau teaches a system, wherein:
			- the processor is further configured for adjusting time search parameters to any of a plurality of historical time ranges (Pritzkau, paragraph [0070]; Paragraph [0070] teaches that at 1026, the user sets a relative ETD pattern time range.  For example, the user can change the existing static time range to a dynamic time range (for example, "Last Hour," "Last Minute," and "last10Minutes") (i.e., the processor is configured for adjusting time search parameters to any of a plurality of historical time ranges).  Paragraph [0070] teaches that this feature is beneficial for finding the most recent data based on search criteria.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which implement graphical user interfaces at the time of the effective filing date of the claimed invention Ramakrishnan, as modified in view of: Sachanandani; Ryan; Vemireddy; and Schmitt, to incorporate a step and feature directed to including search criteria such as adjustable time ranges, as taught by Pritzkau, in order to find the most recent data based on search criteria. See Pritzkau, paragraph [0070]; see also MPEP § 2143 G.

Claims 10, 13, 15, 16, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Ramakrishnan et al. (Pub. No. US 2014/0067424); in view of:
- Sachanandani et al. (Pub. No. US 2009/0099426);
- Vemireddy et al. (Pub. No. US 2013/0179178);
- Schmitt et al. (Pat. No. US 7,149,756); and
- Ryan et al. (Pub. No. US 2016/0188822).

	Regarding claim 10,
		- Ramakrishnan teaches:
			- a method for decreasing risk-adjusted mortality rates, comprising (Ramakrishnan, paragraph [0020]; Paragraph [0020] teaches a method for identifying and documenting co-morbidities.):
-  identifying, using natural language processing (NLP), relevant patient co-morbidity-related clinical data by preprocessing input historical patient data based on one or more rules (Ramakrishnan, paragraphs [0020], [0023]-[0025], and [0030]; Paragraph [0020] teaches a method for identifying and documenting co-morbidities.  Paragraph [0020] teaches that the innovative technology automatically searches a patient’s EHR and extracts co-morbidities (“co-morbidity-related clinical data”) from laboratory values, vital signs monitoring, radiography reports, and other electronic records (such as medication lists) (i.e., identifying patient co-morbidity-related clinical data from patient data), and lists these co-morbidities on a co-morbidity display for review and i.e., the processing is performed in real-time) and is fully automatic.  Paragraph [0023] teaches that the comorbid conditions are identified by algorithmic analysis of these data, and paragraph [0024] teaches a rules processor components 24 executes decision making rules for determining co-morbidities based on the patient’s clinical data (i.e., identifying patient co-morbidity-related clinical data from patient data based on one or more rules).  Paragraph [0025] teaches that of analysis of such text can be aided by Natural Language Processing technologies (i.e., the co-morbidity-related clinical data is identified using natural language processing technology) such as linguistic parsers, parts of speech taggers, entity extractors, etc., as known to one skilled in the art.  All these technologies make up the NLP Anaylzer component 26 (i.e., a natural language processing technology).  Paragraph [0030] teaches that the system also searches past records (prior history) (i.e., the data that is input can be historical patient data) and presents previous and present values to the physicians to help determine whether the condition is chronic or acute.):
- displaying only the identified relevant co-morbidity-related clinical data and the one or more rules using the GUI for validation (Ramakrishnan, paragraphs [0026] and [0035], steps S2, S3, and S5; Paragraph [0026] teaches that the patient’s co-morbidities identified by the algorithm can be presented, e.g., displayed, to the ER clinician via the GUI on the UI 28 (i.e., displaying only the identified co-morbidity-related clinical data using an interactive user interface).  The clinician simply needs to validate the displayed co-morbidities (i.e., the co-morbidities are displayed for validation).  To assist in the validation, the display may also include the rule(s) corresponding to the co-morbidity as well as the associated patient clinical data (i.e., displaying the identified co-morbidity-related clinical data and the one or more rules).  Paragraph [0035] teaches in step S1, co-morbidity-related clinical data is selected in accordance with one or more rules.  Clinical data can include data from laboratory tests, Radiology, EKG, Echo reports, etc.  The data is selected based on analysis using Rule processor 24.  In step S2, the selected clinical data is pushed to a display (i.e., displaying the identified co-morbidity-related clinical data using an interactive user interface).  In step S3, the selected clinical data is displayed, typically via a GUI 28, to the ER physician, along with the one or more rules (i.e., displaying the identified co-morbidity-related clinical data and the one or more rules using an interactive user interface).  In step S4, the physician analyzes the displayed selected clinical data in accordance with the displayed rules. In step S5, acknowledgement or validation of the results is obtained from the ER physician (i.e., the co-morbidities are displayed for validation).);
- the GUI further including a validation button to be pressed for verification of the identified co-morbidity-related clinical data in a remote electronic health record (EHR) (Ramakrishnan, paragraph [0027]; Paragraph [0027] teaches a use scenario to illustrate the novel invention is presented.  A patient comes into the ER complaining of chest pain.  The Attending Physician (AP) orders a series of tests.  The cardiac tests (EKG and cardiac enzymes) reveal no underlying problems.  But the lab tests have identified a couple of other unrelated issues--low potassium and high creatinine.  The busy AP wants these findings to be reported to the patient's primary for follow up.  The AP clicks on a link labeled co-morbiditites on the ER’s IT system.  The two abnormal lab findings are displayed.  AP clicks on a checkbox (i.e., a validation button) validating that these are indeed abnormal and clicks “ok” and the co-morbidities are stored as part of the patient’s EHR (i.e., the GUI includes a validation button that a user presses/clicks to verify the identified co-morbidity-related data prior to storing this information in the remote EHR).); and
- automatically storing, using a non-transitory computer readable storage medium, only validated results in the remote EHR for the patient upon a press of the validation button (Ramakrishnan, paragraph [0035], Step S6; Paragraph [0035] teaches that in step S6, validated results are stored in the EHR (i.e., storing the validated results in the EHR for the patient).).
		- While Ramakrishnan teaches a system, method, and non-transitory computer-readable medium, comprising: (1) identifying, using natural language processing (NLP), relevant patient co-morbidity-related clinical data by preprocessing input historical patient data based on one or more rules (see Ramakrishnan, paragraphs [0020], [0023]-[0025], and [0030] and analysis above); (2) displaying only the identified relevant co-morbidity-related clinical data and the one or more rules using the GUI for validation (see Ramakrishnan, paragraphs [0026] and [0035], steps S2, S3, and S5); (3) automatically storing, using a non-transitory computer readable storage medium, only validated results in the remote EHR for the patient upon a press of the validation button (see Ramakrishnan, paragraph [0035], Step S6); and (4) that the method can be performed multiple times for a single patient, if appropriate (see paragraph [0038]) (i.e., the above steps could be repeated to identify, display, and store co-morbidity data for the patient at previous or later times), Ramakrishnan does not explicitly teach a system, method, and non-transitory computer-readable storage medium, comprising:
			- the one or more rules being user-customizable by tuning threshold values or ranges of one or more of the one or more rules to any to any of a plurality of user-specified values or ranges using an interactive, customizable graphical user interface (GUI);
- identifying updated (emphasis added) co-morbidity-related clinical data by postprocessing input updated patient data based on the one or more rules;
- displaying and validating only the updated co-morbidity-related clinical data (emphasis added) using the GUI, the GUI being configured for improving usability of the system by being customized for readability on a smartphone device display by presenting only respective buttons on the GUI display directed to accessing further information stored on a remote server regarding the relevant co-morbidities, clinical conditions, and corresponding rules from the updated co-morbidity-related clinical data;
- wherein a particular type of button press on displays further details regarding the relevant co-morbidities, clinical conditions, and corresponding rules form the updated, validated co-morbidity-related clinical data as a pop-up window or on a new display screen to increase usability and readability of the system; and
- reducing processing requirements and increasing speed for updating the remote EHR by iteratively updating the remote EHR in real time with only the updated, validated co-morbidity data by the postprocessing upon detection of changes to the remote EHR.
Sachanandani teaches a system and method, comprising:
			- the one or more rules being user-customizable by tuning threshold values or ranges of one or more of the one or more rules to any to any of a plurality of user-specified values or ranges using an interactive, customizable graphical user interface (GUI) (Sachanandani, paragraphs [0056], [0070], [0072], and [0074]; Paragraph [0072] teaches that the system 600 is rule based, and the threshold adjustment circuit 620, in conjunction with the sensor signal selection circuit 615, uses a rule to adjust a detection threshold of a selected sensor signal according to an indicated co-morbidity (i.e., the one or more rules are customizable by “tuning” (i.e., adjusting) threshold values or ranges for the one rules).  For example, paragraph [0056] teaches that the threshold adjustment circuit 420 may adjust the detection threshold to be more sensitive (e.g., a higher threshold of air flow) than if the subject had mild COPD (i.e., tuning the threshold values or ranges to specified values or ranges based on the one or more rules).  Thus, the threshold adjustment circuit 420 may use a rule based approach to adjust a detection threshold of the selected sensor signal according to the indicated co-morbidity and co-morbidity severity.  Paragraph [0074] teaches that the rule development circuit 675 allows a physician to create a customizable rule through the user interface 670 (i.e., one or more rules are customizable based on the user).  For example, the threshold adjustment circuit 620 may include a weighting circuit and/or a severity index circuit as described herein. The rule development circuit 675 may allow the physician to assign weights to sensor signals based on the physician’s professional experience (i.e., tuning the thresholds values or ranges based on user-specified values or ranges).  In certain examples, the rule development circuit 675 allows the physician to assign detection thresholds to sensor signals according to a calculated severity index (i.e., tuning the thresholds values or ranges based on user-specified values or ranges).  Paragraph [0070] teaches that this feature is beneficial for determining whether an event associated with worsening HF [heart failure] occurred in the subject.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for identifying co-morbidity-related data at the time of the effective filing date of the claimed invention to Ramakrishnan, to incorporate a step and feature directed to providing customizable rules for adjusting threshold values for detecting co-morbidity-related data, as taught by Sachanandani, in order to determine whether an subject’s condition is worsening HF. See Sachanandani, paragraph [0070]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Vemireddy teaches a system and method, comprising:
			- identifying updated (emphasis added) co-morbidity-related clinical data by postprocessing input updated patient data based on the one or more rules (Vemireddy, paragraph [0093]; Paragraph [0093] teaches the state of the patient is constantly changing with the occurrence of new information and/or with the lapse of time.  A patient’s condition may progress in severity or may resolve with treatment.  In one embodiment, the care engine will identify the current state of the member and will maintain the history of the member (i.e., identifying updated patient information) which the care engine can refer to in clinical rules (i.e., the identified, updated data is based one or more rules).  The care engine analyzes all available clinical data (e.g., claims, drug data, lab results, EMR data, hospital data, and patient collected data) to present clinically pertinent and intelligent information to the healthcare team and patient at the point of care.  The care engine in real time can utilize all available clinical data to identify the current list of conditions, comorbidities (i.e., the identified updated patient information may be co-morbidity-related clinical data) and at risk conditions at a population and patient specific level.  Paragraph [0095] teaches that this feature is beneficial for analyzing new information in real-time.  For example, paragraph [0095] also teaches that this analysis may impact the care plan and personal assessment for a patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the co-morbidities identification and documentation method, taught by Ramakrishnan, as modified in view of: Sachanandani, to incorporate a step and feature directed to identifying updated patient information including current comorbidities, as taught by Vemireddy, in order to analyzing new information in real-Vemireddy, paragraph [0095]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical systems and methods for detecting patient conditions, Schmitt teaches a system and method, comprising:
- displaying and validating only the updated co-morbidity-related clinical data (emphasis added) using the GUI; and reducing processing requirements and increasing speed for updating the remote EHR by iteratively updating the remote EHR in real time with only the updated, validated co-morbidity data by the postprocessing upon detection of changes to the remote EHR (Schmitt, Col. 5, lines 58-67, Col. 6, lines 1-5, Col. 12, lines 1-4; Column 5, lines 58-67 teach that after the treating physician makes a final diagnosis, the physician is asked at step 11 to respond to an inquiry at the end of the pre-diagnosis report to either confirm that the pre-diagnosis was correct or to indicate that the pre-diagnosis was not correct (i.e., displaying the updated co-morbidity-related clinical data using the interactive user interface for validating the updated co-morbidity-related clinical data).  If the physician confirms that the pre-diagnosis correctly identified the patient’s actual disease (i.e., validating the updated co-morbidity-related clinical data using the interactive user interface), the application processor updates the Disease/Symptom database at step 12 by incrementing the Patient Disease Count by one (1) and adding the disease to the patient’s medical history stored in the database server (i.e., iteratively updating the EHR with only the updated co-morbidity data by the postprocessing upon detection of changes to the EHR).  Column 5, line 67—Column 6, lines 1-5 teach that if the accuracy of the pre-diagnosis report is not confirmed, the physician at step 13 may further review the pre-diagnosis report, re-examine the patient, obtain additional laboratory tests, seek further analysis by a specialist and/or report to the health care provider of the inability to confirm the pre-diagnosis.  Column 12, lines 1-4 teach that this feature is beneficial for updating disease databases each time a physician confirms the existence of a disease.  NOTE: Claim Interpretation - The limitations directed to “reducing the processing requirements and increasing speed the remote EHR” is interpreted as an “intended use” statement, and does not result in structural difference (or in the case of process claims, manipulative difference) between the claimed invention and the prior at. See MPEP § 2111.02(II) for discussion of statements reciting purpose or intended use.  Therefore, the limitation directed to “reducing the processing requirements and increasing speed the remote EHR” does not limit the claim, and this intended use statement does not distinguish the claims over the prior art.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for detecting patient conditions at the time of the effective filing date of the claimed invention to further modify the co-morbidities identification and documentation system and non-transitory computer-readable storage medium, taught by Ramakrishnan, as modified in view of: Sachanandani and Vemireddy, to incorporate steps and features display, validating, and storing updated patient diseases, as taught by Schmitt, in order to update disease databases each time a physician confirms the existence of a disease. See Schmitt, Col. 12, lines 1-4; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for generating clinical decision support rules, Ryan teaches a system and method, wherein:
			- the GUI being configured for improving usability of the system by being customized for readability on a smartphone device display by presenting only respective buttons on the GUI display directed to accessing further information stored on a remote server regarding the relevant co-morbidities, clinical conditions, and corresponding rules from the updated co-morbidity-related clinical data; and wherein a particular type of button press on displays further details regarding the relevant co-morbidities, clinical conditions, and corresponding rules form the updated, validated co-morbidity-related clinical data as a pop-up window or on a new display screen to increase usability and readability of the system (Ryan, paragraphs [0031], [0074], [0080], and [0081], FIGS. 4, 6, and 7; Paragraph [0074] teaches that Figure 4 depicts a user interface 400 that can be displayed when a healthcare provider has selected to create a clinical decision support rule that includes a medication portion or section 402.  In this exemplary interface 400, a pop-up window 404 is shown providing a list of pre-defined drug options for the healthcare provider to select (i.e., the button press accesses further details regarding the rules as a pop-up window).  Paragraph [0080] once the i.e., accessing and displaying the rules using a button press).  Paragraph [0081] also teaches that Figure 7 depicts a user interface 700 that can be displayed when the healthcare provider has indicated the completion of designing the clinical decision support rule, e.g., by selecting the finish button/link 614 of FIG. 6 (i.e., accessing and displaying the rules using a button press). The user interface 700 can indicate the levels, e.g., 702 and 704, that define at least a portion of the clinical decision support rule.  In embodiments, the user interface 700 can include a summary 706 of the clinical decision support rule (i.e., Reference Number 706 in Figure 7 shows a pop-up window that displays the one or more rules and the further details regarding the rules) designed by the healthcare provider to provide the healthcare provider an opportunity to review the completed rule.  Paragraph [0031] teaches that one or more components, services, and/or modules of the clinical decision support rule server 220 may reside in one or more of the workstation computing device 214 or the mobile computing device 216, such as a laptop computer, phone (i.e., the GUI may be displayed on smartphone display), and/or tablet.  Paragraph [0081] teaches that these features are beneficial for including a summary 706 of the clinical decision support rule designed by the healthcare provider to provide the healthcare provider an opportunity to review the completed rule.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for generating clinical decision support rules at the time of the effective filing date of the claimed invention to further modify the co-morbidities identification and documentation system and non-transitory computer-readable storage medium, taught by Ramakrishnan, as modified in view of: Sachanandani; Vemireddy; and Schmitt, to incorporate steps and features directed to accessing and displaying clinical decision support rules in a pop-up window with the click of a button on a mobile phone, as taught by Ryan, in order to include a summary of the clinical decision support rule designed by the healthcare provider to provide the healthcare provider an opportunity to review the completed rule. See Ryan, paragraph [0081]; see also MPEP § 2143 G.

	Regarding claim 13,
		- The combination of: Ramakrishnan, as modified in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, teaches the limitations of claim 10 (which claim 13 depends on), as described above.
		- Ramakrishnan further teaches a method, wherein:
			- the GUI is customizable for interoperability with any of a plurality of types of electronic health record (EHR) systems (Ramakrishnan, paragraph [0034]; Paragraph [0034] teaches that in one embodiment, the system can be interoperable across different Health IT systems (i.e., the user interface is interoperable with a plurality of different types of EHR systems).).
	The motivations and rationales to modify the co-morbidities identification and documentation method taught by Ramakrishnan, in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, described in the obviousness rejection of claim 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 15,
		- The combination of: Ramakrishnan, as modified in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, teaches the limitations of claim 10 (which claim 15 depends on), as described above.
		- Ramakrishnan further teaches a method, wherein:
			- the input historical patient data is in a non-structured format, the non-structured data being processed using a natural language processor (Ramakrishnan, paragraph [0025]; Paragraph [0025] teaches that typically, lab data 16 is structured and is represented neatly in tabular form.  On the other hand, Radiology and Echo reports 20, 22 are unstructured text (i.e., the historical patient data is in a non-structured format).  Analysis of such text can be aided by Natural Language Processing technologies such as linguistic parsers, parts of speech taggers, entity extractors, etc., as known to one skilled in the art (i.e., processing non-structured data using known natural language processing techniques).  All these technologies make up the NLP Analyzer component 26 (i.e., processing non-structured data using a natural language processor).).
	The motivations and rationales to modify the co-morbidities identification and documentation method taught by Ramakrishnan, in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, described in the obviousness rejection of claim 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 16,
		- The combination of: Ramakrishnan, as modified in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, teaches the limitations of claim 10 (which claim 16 depends on), as described above.
		- Ramakrishnan further teaches a method, wherein:
			- the input historical patient data is pulled from a structured report (Ramakrishnan, paragraph [0025]; Paragraph [0025] teaches that clinical data in EHR is heterogeneous, i.e., possesses varying formats.  Typically, lab data 16 is structured and is represented neatly in tabular form (i.e., the input historical patient data is pulled from a structured report).).
	The motivations and rationales to modify the co-morbidities identification and documentation method taught by Ramakrishnan, in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, described in the obviousness rejection of claim 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 25,
		- The combination of: Ramakrishnan, as modified in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, teaches the limitations of claim 10 (which claim 25 depends on), as described above.
		- Sachanandani further teaches a method, wherein:
			- the GUI is configured for tuning values or ranges of one or more of the one or more rules and the validation in real-time by an end user using one or more customizable GUI buttons (Sachanandani, paragraphs [0056], [0070], [0072], and [0074]; Paragraph [0072] teaches that the system 600 is rule based, and the threshold adjustment circuit 620, in conjunction with the sensor signal selection circuit 615, uses a rule to adjust a detection threshold of a selected sensor signal according to an indicated co-morbidity (i.e., the one or more rules are customizable by “tuning” (i.e., adjusting) threshold values or ranges for the one rules).  For example, paragraph [0056] teaches that the threshold adjustment circuit 420 may adjust the detection threshold to be more sensitive (e.g., a higher threshold of air flow) than if the subject had mild COPD (i.e., tuning the threshold values or ranges to specified values or ranges based on the one or more rules).  Thus, the threshold adjustment circuit 420 may use a rule based approach to adjust a detection threshold of the selected sensor signal according to the indicated co-morbidity and co-morbidity severity.  Paragraph [0074] teaches that the rule development circuit 675 allows a physician to create a customizable rule through the user interface 670 (i.e., one or more rules are customizable based on the end user).  For example, the threshold adjustment circuit 620 may include a weighting circuit and/or a severity index circuit as described herein. The rule development circuit 675 may allow the physician to assign weights to sensor signals based on the physician’s professional experience (i.e., tuning the thresholds values or ranges based on the end-user’s-specified values or ranges).  In certain examples, the rule development circuit 675 allows the physician to assign detection thresholds to sensor signals according to a calculated severity index (i.e., tuning the thresholds values or ranges based on user-specified values or ranges).).
The motivations and rationales to modify the co-morbidities identification and documentation method taught by Ramakrishnan, in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, described in the obviousness rejection of claim 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 28,
	- The combination of: Ramakrishnan, as modified in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, teaches the limitations of: claim 10 (which claim 28 depends on), as described above.
	- Ryan further teaches a method, wherein:
		- the GUI is configured for accessing and displaying the one or more rules by a particular type of button press on a smartphone device, wherein the particular type of button press accesses further details regarding the rules or the button as a pop-up window or on a new display screen to increase usability and readability of the system (as described in claim 28) (Ryan, paragraphs [0031], [0074], [0080], and [0081], FIGS. 4, 6, and 7; Paragraph [0074] teaches that Figure 4 depicts a user interface 400 that can be displayed when a healthcare provider has selected to create a clinical decision support rule that includes a medication portion or section 402.  In this exemplary interface 400, a pop-up window 404 is shown providing a list of pre-defined drug options for the healthcare provider to select (i.e., the button press accesses further details regarding the rules as a pop-up window).  Paragraph [0080] once the healthcare provider has finished designing the clinical laboratory level or portion 604 of the clinical decision support rule, the healthcare provider can select one of the buttons/links 610, 612, or 614 to add a level, a row, or finish creating the clinical decision support rule, respectively (i.e., accessing and displaying the rules using a button press).  Paragraph [0081] also teaches that Figure 7 depicts a user interface 700 that can be displayed when the healthcare provider has indicated the completion of designing the clinical decision support rule, e.g., by selecting the finish button/link 614 of FIG. 6 (i.e., accessing and displaying the rules using a button press). The user interface 700 can indicate the levels, e.g., 702 and 704, that define at least a portion of the clinical decision support rule.  In embodiments, the user interface 700 can include a summary 706 of the clinical decision support rule (i.e., Reference Number 706 in Figure 7 shows a pop-up window that displays the one or more rules and the further details regarding the rules) designed by the healthcare provider to provide the healthcare provider an opportunity to review the completed rule.  Paragraph [0031] teaches that one or more components, services, and/or modules of the clinical decision support rule server 220 may reside in one or more of the i.e., the GUI may be displayed on smartphone display), and/or tablet.).
The motivations and rationales to modify the co-morbidities identification and documentation method taught by Ramakrishnan, in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, described in the obviousness rejection of claim 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ramakrishnan et al. (Pub. No. US 2014/0067424), as modified in view of: Sachanandani et al. (Pub. No. US 2009/0099426); Vemireddy et al. (Pub. No. US 2013/0179178); Schmitt et al. (Pat. No. US 7,149,756); and Ryan et al. (Pub. No. US 2016/0188822), as applied to claim 10 above, and further in view of:
- Pritzkau et al. (Pub. No. US 2019/0007435).

	Regarding claim 14,
		- The combination of Ramakrishnan, as modified in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, teaches the limitations of claim 10 (which claim 14 depends on), as described above.
		- The combination of Ramakrishnan, as modified in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, does not explicitly teach a method, wherein:
			- the processor is further configured for adjusting time search parameters to any of a plurality of time ranges.
		- However, in analogous art of systems and methods which implement graphical user interfaces, Pritzkau teaches a method, wherein:
			- the processor is further configured for adjusting time search parameters to any of a plurality of time ranges (Pritzkau, paragraph [0070]; Paragraph [0070] teaches that at 1026, the user sets a relative ETD pattern time range.  For example, the user can change the existing static time i.e., the processor is configured for adjusting time search parameters to any of a plurality of time ranges).  Paragraph [0070] teaches that this feature is beneficial for finding the most recent data based on search criteria.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which implement graphical user interfaces at the time of the effective filing date of the claimed invention to further modify the co-morbidities identification and documentation method, taught by Ramakrishnan, as modified in view of: Sachanandani; Vemireddy; Schmitt; and Ryan, to incorporate a step and feature directed to including search criteria such as adjustable time ranges, as taught by Pritzkau, in order to find the most recent data based on search criteria. See Pritzkau, paragraph [0070]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:

Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686